Title: James Penn (for Archibald Robertson) to Thomas Jefferson, 29 September 1815
From: Robertson, Archibald,Penn, James
To: Jefferson, Thomas


          
            Sir,
             Lynchburg, september 29th, 1815
          
          I have received yours of this date enclosing a draft on Gibson & Jefferson for $387.You will find, by examining your statement, a Small error in the addition The different orders mentioned, only two of which have been yet presented, amount to $386.98 instead of $368.98; the other three will be attended to with pleasure upon application.Wrought nails of the description you wanted, could not be precured, I have therefore sent cuts.
          
            Verey respectfully, Yr mo Obt srvt
            J Penn for A Robertson
          
        